DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2011/0171338) in view of applicant admitted prior art abbreviated as AAPA.
As to claim 1, Han teaches an injection-molding system with a separator system for separating items formed in an injection mold, the separator system comprising: a clamp plate (14) for anchoring the separator system, the clamp plate securing an ejector plate (30) that supports and articulates a first ejector pin (32) [0045, 0046], the ejector plate(30) being movable relative to the clamp plate(14) [0046]; an ejector-retainer plate secured to the ejector plate such that the first ejector pin is secured to the ejector plate; a separating plate (20) that supports and articulates a first separating pin (22) [0043, 0046, 0050], the first separating pin being secured to the separating plate by a separating retainer plate, and the first separating pin (22 or 24) having a base, a body having a cross-sectional portion, a neck having a cross-sectional portion, and a wedge-shaped tip [0050, Fig 5A-5F]; a support plate providing structure that supports a cavity plate, the support plate comprising a support plate separating channel shaped similar to and slightly larger than the body cross-sectional portion of the first separating pin, the cavity plate (12) comprising a first cavity (the cavity corresponding to 56 or area around 10), and a first gate that fluidly couples the first cavity to a first runner channel (area between 52 and 56 or the corresponding structures on the opposite side) [Fig 2-4]; the cavity plate also comprising a cavity plate separating channel therein which is shaped similar to and slightly larger than the cross-sectional portion of the neck the channels 
Han does not explicitly state retainer plates for the ejector and separator plates that secure the pins, a support plate that supports the cavity plate and has channels sized to the pins. 
AAPA teaches a molding system with a separator system comprising support plate (114) with channels sized for the pins [Fig 1, 0035, 0037] and multiple cavities connected to a material source via the runners [0035-0037] and notes that retainer plates that secure pins to the plate is “well-known in the injection molding arts.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a support plate with channels sized for the pins that supports the cavity plate, channels connecting multiple cavities to the injection source, and retainer plates for securing the pins, as suggested by AAPA, as all of these features were well known and typical within the injection molding arts. 
As to claim 2, Han teaches the body is generally cylindrical [0013, 0051, Fig 5A-5E, Claim 3].  
As to claim 3 Han teaches the neck is has a polygonal shape [0013, 0051, Fig 5D-5E, Claim 3].  
As to claim 4, Han teaches the tip terminates as a sharp- edged blade [0013, 0051, Fig 5A-5E, Claim 3].  
As to claim 6, Han teaches a shape that contours to a channel formed in the cavity plate and the first cavity (24, 22) [0043, Fig 2-4].  
As to claim 7, Han teaches the neck tapers to the tip [0013, 0051, Fig 5A-5E, Claim 3], and the tip is shaped to accommodate the geometry of both the first gate and the first cavity [0043, Fig 2-4].  
As to claim 8, Han teaches the tip of the separating pin is positioned for articulation in the first gate at a first gate-first cavity boundary [0043, Fig 2-4].  
As to claim 9, Han teaches the use of an injected polymer compound (53) to mold [0048] since the apparatus utilized polymer material, it would be capable of molding starch polymer material.  
As to claim 10, Han teaches the second separating pin (the other of 22 or 24) having a base, a body having a cross-sectional portion, a neck having a cross-sectional portion, and a wedge-shaped tip [0050, Fig 5A-5F]; the support plate comprising a support plate separating channel shaped similar to and slightly larger than the body cross-sectional portion of the second separating pin, the cavity plate (12) 
AAPA teaches a molding system with a separator system comprising support plate (114) with channels sized for the pins [Fig 1, 0035, 0037] and multiple cavities connected to a material source via the runners [0035-0037] and notes that retainer plates that secure pins to the plate is “well-known in the injection molding arts.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a support plate with channels sized for the pins that supports the cavity plate, channels connecting multiple cavities to the injection source, and retainer plates for securing the pins, as suggested by AAPA, as all of these features were well known and typical within the injection molding arts.
As to claim 11, Han teaches a clamp plate (14) for anchoring the separator system, he clamp plate securing a separating plate that supports a first actuator, the first actuator is adapted to articulate a first separating pin the clamp plate securing an ejector plate (30) that supports and articulates a first ejector pin (32) [0045, 0046], the second separating pin (the other of 22 or 24) having a base, a body having a cross-sectional portion, a neck having a cross-sectional portion, and a wedge-shaped tip [0050, Fig 5A-5--F]; the cavity plate (12) comprising a second cavity (the cavity corresponding to 56), and a second gate that fluidly couples the second cavity to a second runner channel (the other of the area between 52 and 56 or the corresponding structures on the opposite side) [Fig 3, 4]; the cavity plate also comprising a cavity plate separating channel therein which is shaped similar to and slightly larger than the cross-sectional portion of the neck the channels corresponding to pins (24, 34, 22, 32) [0046, 0052, 0061, 0065]; and the separating plate being adapted to move towards the cavity plate during a separating [0043, 0045, 0046, Fig 3, 4].  
AAPA teaches a molding system with a separator system comprising support plate (114) with channels sized for the pins [Fig 1, 0035, 0037] and multiple cavities connected to a material source via the runners [0035-0037] and notes that retainer plates that secure pins to the plate is “well-known in the injection molding arts.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a support plate with channels sized for the pins that supports the cavity plate, channels connecting multiple cavities to the injection source, and retainer plates for securing the pins, as suggested by AAPA, as all of these features were well known and typical within the injection molding arts.
As to claim 12, Han teaches a separating plate (20) that supports and articulates a first separating pin (22) [0043, 0046, 0050], the clamp plate (14) securing a separating plate that supports a first actuator (25), the first actuator(25) is adapted to articulate a first separating pin the clamp plate securing an ejector plate (30) that supports and articulates a first ejector pin (32) [0045, 0046]; the first separating pin being secured to the separating plate by a separating retainer plate, and the first separating pin (22 or 24) having a base, a body having a cross-sectional portion, a neck having a cross-sectional portion, and a wedge-shaped tip [0050, Fig 5A-5F]; the cavity plate also comprising a cavity plate separating channel therein which is shaped similar to and slightly larger than the cross-sectional portion of the neck the channels corresponding to pins (24, 34, 22, 32) [0046, 0052, 0061, 0065].
AAPA teaches a molding system with a separator system comprising support plate (114) with channels sized for the pins [Fig 1, 0035, 0037] and multiple cavities connected to a material source via the runners [0035-0037] and notes that retainer plates that secure pins to the plate is “well-known in the injection molding arts.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a support plate with channels sized for the pins that supports the cavity plate, channels connecting multiple cavities to the injection source, and retainer plates for securing the pins, as suggested by AAPA, as all of these features were well known and typical within the injection molding arts.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2011/0171338) in view of applicant admitted prior art, as applied to claims 1-4, 6-12 above, and, alternatively, in further view of Miao (US 2010/0230849).
As to claim 5, Han teaches the body/neck is generally cylindrical and tapers into the neck, and the body/neck having a polygonal shape and terminating at the tip, the tip being wedge-shaped [0013, 0051, Fig 5A-5E, Claim 3], but does not explicitly teach a cylindrical body and polygonal neck/body but mentions a complex shape which would presumably include such a structure [0051]. Furthermore, as Han disclosed a body/neck in either polygonal or cylindrical shape, utilizing a cylindrical body and polygonal neck is just using 2 art recognized equivalents in combination. Utilizing 2 art recognized equivalents in combination is generally recognized to be obvious, see MPEP 2144.06 II. 
In the alternative, Miao teaches a cutter pin [Fig 1] with a cylindrical base tapered to a polygonal neck and wedge tip for use in a mold to degate parts without damaging the molded part [0016-0018, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the pins of Han and utilized the pins shaped like that of Miao in order to degate/cut out the parts without damaging the part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ARMAND MELENDEZ/Examiner, Art Unit 1742